DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5 and 16 have been examined.
Claims 6-15 are withdrawn by the Applicant.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the virtual card number provision request includes information on a time value of a clock included in the smart card” this limitation was not described in the specification. 
Specification discloses: the virtual card number generation module 100 receiving a virtual card number provision request in accordance with the activation of the smart card 20 of a user, a step (S130) for the virtual card number generation module 100 synchronizing the time of an encryption algorithm with the smart card 20, a virtual card number generating step (S150) for the virtual card number generation module 100 generating a virtual card number, a step (S170) for the virtual card number generation module 100 generating the virtual card number as an encryption code on the basis of the synchronized encryption algorithm (See publication paragraph 0072), but does not describe that request includes a time value of a clock.
Claim 1 recites “performing…synchronization to match a time value of an encryption algorithm…; identifying…an encryption pattern corresponding to the synchronized time value…” these limitations were not described in the specification.
Specification discloses: receiving, by a virtual card number generation module, a virtual card number provision request depending on activation of a smart card of a user, synchronizing, by the virtual card number generation module, time of an encryption algorithm with the smart card, generating, by the virtual card number generation module, a virtual card number, generating, by the virtual card number generation module, the virtual card number as an encryption code based on the synchronized encryption algorithm, and transmitting, by the virtual card number generation module, the encryption code to the smart card (See publication paragraph 0011) when the virtual card number generation module 100 receives the virtual card number generation request, the virtual card number generation module 100 synchronizes time with the smart card 20 such that the virtual card number generation module 100 and the smart card 20 perform conversion and restoration with the same encryption pattern. For example, the virtual card number generation module 100 may perform synchronization to be matched with the time data of the clock included in the smart card 20. A method of changing an encryption pattern using time data will be described later (See publication paragraph 0075). However, specification is silent with respect to performing synchronization to match a time value of an encryption algorithm and identifying encryption pattern corresponding to the synchronized time value. For the purpose of examination and in view of specification claim is interpret as “performing … synchronization a time …; identifying…an encryption algorithm corresponding to the synchronized time …
Claims 2-5 and 16 are also rejected as each depends from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “identifying the encryption pattern corresponding to the one-time code” Claim 1 from which claim 16 depends from recites “identifying…an encryption pattern corresponding to the synchronized time value” Claim 16 contradicting the claim 1. It is unclear to one of the ordinary skills in the art that encryption pattern is identified corresponding to one-time code OR the synchronized time value. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
Claim 16 recites “wherein the generating the encryption code comprises: …identifying the encryption pattern…”. Claim 1 from which claim 16 depends from recites “identifying, by the virtual card number generation module, an encryption pattern corresponding to the synchronized time value, wherein the encryption pattern is a particular pattern to convert non-encrypted data to be encrypted data; generating, by the virtual card number generation module, an encryption code of the virtual card number by using the encryption pattern identified based on the synchronized time value of the encryption algorithm” Claim 16 contradicts the claim 1 because in claim 1 identifying step occurs before the generation of the encrypted code, however, according to claim 16 identifying step is part of the generating step. Therefore, the claim is indefinite. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
Claim 16 recites “generating the encryption code by applying the encryption pattern identified based on the synchronized time value of the encryption algorithm”. Claim 1 recites “generating, by the virtual card number generation module, an encryption code of the virtual card number by using the encryption pattern identified based on the synchronized time value of the encryption algorithm” It is unclear to one of the ordinary skills in the art why generating step is performed twice. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR20140097832) in view of XING (CN101299662A) and in further view of Ritorto (US 20120143759)
With respect to claim 1 Lee discloses: 
receiving, by a virtual card number generation module, a virtual card number provision request depending on activation of a smart card of a user (See Abstract Page 3 and 4); 
 generating, by the virtual card number generation module, a virtual card number (See Abstract Page 3 and 4); 
transmitting, by the virtual card number generation module, the virtual card number to the smart card (See Abstract Page 3 and 4)
wherein the virtual card number generation module is included in an application installed in a mobile terminal (See Abstract Page 3 and 4)
Lee does not explicitly disclose: wherein the request includes information on a time value of a clock included in the smart card; performing, by the virtual card number generation module, synchronization to match a time value of an encryption algorithm of the virtual card number generation module with the time value of the clock included in the smart card; identifying by the virtual card number generation module, an encryption pattern corresponding to the synchronized time value, wherein the encryption pattern is a particular pattern to convert non-encrypted data to be encrypted data; generating by the virtual card number generation module an encryption code by using the encryption pattern identified based on the synchronized time value of the encryption algorithm;  wherein the virtual card number is generated for each unit count by means of a virtual card number generating function; mobile terminal includes the same virtual card number generating function as a virtual card number generating function included in a virtual card number verification server, and wherein the unit count is set to a specific time interval and is changed as the specific time interval elapses.
XING discloses:
wherein the request includes information on a time value of a clock included in the smart card; performing, by the virtual card number generation module, synchronization to match a time value of an encryption algorithm of the virtual card number generation module with the time value of the clock included in the smart card; identifying by the virtual card number generation module, an encryption pattern corresponding to the synchronized time value, wherein the encryption pattern is a particular pattern to convert non-encrypted data to be encrypted data; generating by the virtual card number generation module an encryption code by using the encryption pattern identified based on the synchronized time value of the encryption algorithm; wherein the unit count is set to a specific time interval and is changed as the specific time interval elapses (See abstract and pages 2-3). Therefore, it would have been obvious to one of the ordinary skill in the art at the time application was filed to modify the Lee reference with XING reference in order to provide secure data transmission by utilize varying encryption communication methods. 
Lee in view of XING does not explicitly disclose: wherein the virtual card number is generated for each unit count by means of a virtual card number generating function; mobile terminal includes the same virtual card number generating function as a virtual card number generating function included in a virtual card number verification server.
 Ritorto discloses: wherein the virtual card number is generated for each unit count by means of a virtual card number generating function; mobile terminal includes the same virtual card number generating function as a virtual card number generating function included in a virtual card number verification server (See abstract, paragraph 0009, 0011). Therefore, it would have been obvious to one of the ordinary skills in the art at the time application was filed to modify the combination of Lee and XING references with Ritorto reference in order to securely make purchases at local businesses and online businesses (See Ritorto paragraph 0004).

With respect to claim 2, Lee in view of XING and in further view of Ritorto discloses all the limitations as described above. Ritorto further discloses: generating, by the virtual card number generation module, a plurality of detailed codes by means of a plurality of detailed code generating functions; and  44combining, by the virtual card number generation module, the plurality of detailed codes by means of a detailed code combining function to generate the combined detailed code as the virtual card number, wherein the detailed code generating functions and the detailed code combining function are included in the virtual card number generating function (See paragraphs 0105) With respect to “wherein the plurality of detailed codes include a first code for setting a start point of search of a storage location and a second code for setting a search path from the start point to the storage location depending on a specific search method” this is nonfunctional descriptive material as it only describes the data that is contained in the detailed codes, while the data contained in the detailed codes is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claim 3, Lee in view of XING and in further view of Ritorto discloses all the limitations as described above. Ritorto further discloses: wherein the encryption algorithm is matched with an encryption rule time window (See paragraph 0104-0107). Lee in view of XING and in further view of Ritorto does not explicitly disclose where the time window is every hour. However, the time window can be any time such as an hour, few minutes, a minute, seconds, 12 hours, 24 hours a day etc. Therefore, it would have been obvious to one of the ordinary skills to use any time window to yield a predictable result.

With respect to claim 4, Lee in view of XING and in further view of Ritorto discloses all the limitations as described above. Ritorto further discloses: generating, by the virtual card number generation module, a virtual security code, using a virtual security code generating function, wherein the virtual security code is a one-time code generated using a time value and a card security code of an actual card number, and wherein the detailed code generating functions generate the detailed codes, using the virtual security code, respectively (See paragraph 0088, 0104-0107).

With respect to claim 5, Lee in view of XING and in further view of Ritorto discloses all the limitations as described above. Ritorto further discloses: obtaining, by the virtual card number generation module, an identification value of the smart card during usage registration of the smart card, wherein the generating of the virtual card number as the encryption code includes:  45generating a one-time code for code conversion, using time data synchronized with the identification value; and converting the virtual card number into the encryption code by applying a conversion pattern corresponding to the one-time code for code conversion (See paragraph 0088, 0104-0107).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685